PER CURIAM.
Appellant, Michael Jerome Walton, appeals the sentence imposed upon him after his violation of probation. Appellant argues that a miscalculated scoresheet resulted in a sentencing error. We agree that the trial judge erred in using an updated scoresheet for sentencing appellant for the underlying offenses of his probation upon a finding of a violation of that probation. We, therefore, reverse the sentences imposed and remand for resentencing using the original scoresheet that was used for sentencing when appellant was placed upon probation which has since been determined to have been violated. Harris v. State, 574 So.2d 1211 (Fla. 2d DCA 1991).
SCHOONOVER, C.J., and DANAHY and CAMPBELL, JJ., concur.